DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 08/02/2022 have been entered. Claims 1-25 remain pending in the application. The amendments overcome each of the drawing objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 06/09/2022.
REASONS FOR ALLOWANCE
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a two-channel alignment sleeve wherein the non- parallel relationship of the auxiliary channel and the primary channel is oriented to reduce an effective diameter of the endoscope shaft and injector shaft crossing through the tympanic membrane, in combination with the remaining limitations of the claim. The closest prior art is Bendory in view of Imran (see previous rejection) which discloses the limitations of claim 1 but the non- parallel relationship of the auxiliary channel and the primary channel is oriented such that an effective diameter is increased towards the distal end, for the purpose of removing a treatment tool from the field of view of a camera. There would have been no motivation to change the angle of the channels to reduce an effective diameter because doing so would further obstruct the view of the camera. Regarding claim 2, the prior art of record fails to teach or render obvious the two-channel alignment sleeve being compressed against an exterior of the endoscope to affix the two-channel alignment sleeve to the endoscope while the endoscope shaft is positioned with the primary channel, in combination with the remaining limitations of the claims. Applicant’s arguments filed 08/02/2022, see page 10, are persuasive regarding the previous rejection in view of Bendory/Imran.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771